Citation Nr: 1615707	
Decision Date: 04/19/16    Archive Date: 04/26/16

DOCKET NO.  13-09 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for a right hand disability, to include as secondary to the service connected amputation of the middle phalanx of the right ring finger.  

2.  Entitlement to service connection for a right arm and shoulder disability, to include as secondary to the service connected amputation of the middle phalanx of the right ring finger. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran served on active duty from September 1960 to January 1966 and September 1967 to June 1971. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  

In March 2016, a hearing was held before the Veterans Law Judge signing this document, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2014).  A transcript of this hearing is of record. 

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  

FINDINGS OF FACT

1.  The most probative evidence of record weighs against a conclusion that a right hand disability is etiologically related to service or the service-connected amputation of the middle phalanx of the right ring finger. 

2.  The most probative evidence of record weighs against a conclusion that a right arm and shoulder disability is etiologically related to service or the service-connected amputation of the middle phalanx of the right ring finger. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right hand disability, to include as secondary to the service connected amputation of the middle phalanx of the right ring finger, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).

2.  The criteria for service connection for a right arm and shoulder disability, to include as secondary to the service connected amputation of the middle phalanx of the right ring finger, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.  

The Board finds that VA has satisfied its duty to notify under the VCAA with respect to the claims for service connection denied herein.  Specifically, an October 2009 letter, sent prior to the initial unfavorable decision issued in July 2010, advised the Veteran of the evidence and information necessary to substantiate a claim for service connection, to include claims for secondary service connection.   Additionally, this letter advised the Veteran of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

The VCAA also requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's service treatment records (STRs) and VA treatment records have been obtained.  Also, the Veteran was afforded a VA examination in June 2010 addressing the claims for service connection for the disabilities at issue, and the findings and opinions from this examination are adequate for the purposes of deciding the claims on appeal.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Veteran himself stated that he had no other information or evidence to substantiate his claims in a VCAA response received in October 2009.  Therefore, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims, and no further assistance to develop evidence is required.  

As indicated, the Veteran was afforded a hearing before the undersigned Veterans Law Judge (VLJ) in which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ sought to identify any pertinent treatment records not currently associated with the claims file.  Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.

As VA's duties to notify and assist have been met, there is no prejudice to the appellant in adjudicating this appeal.

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, to include arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The United States Court of Appeals for the Federal Circuit clarified that the law providing for awards of service connection on the basis of continuity of symptomatology is limited to "chronic" diseases (such as arthritis) listed under 38 C.F.R. 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may be stablished on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury. 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown 7 Vet. App. 439, 448 (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R. § 3.310(b). 

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims decided herein.  

Summarizing the pertinent evidence and contentions with the above criteria in mind, during service in 1967, a gun shot that was fired through a door struck the Veteran in the right ring finger, necessitating an amputation through the middle phalanx of that finger that was completed in November 1967, and service connection for this disability was ultimately granted by a February 1975 rating decision.  The remaining STRs, to include the reports from the June 1971 separation examination and medical history collected at that time, did not reflect right hand disability or complaints, aside from that confined to the area of the right ring finger amputation, or right arm or shoulder disability or complaints. right ring finger The amputation 
After service, the Veteran did not reference a right hand disability, other than that involving the right ring finger, or disability of his right arm or shoulder in his original claim for service connection filed in July 1974.  A VA examination completed in November 1974 demonstrated that the amputation was well-healed and without infection or drainage or any other "active" pathology in this region.  The Veteran did not refer at this examination to any right hand symptoms, aside from that confined to the area of the right ring finger amputation, or any right arm or shoulder symptomatology.   

It was not until the Veteran's September 2009 application that gave rise to this appeal that he asserted that the in-service injury to the right ring finger also included pain in the right hand, arm, and shoulder, and it was not until 2009 and later that any relevant disability associated with the conditions for which service connection is claimed was demonstrated.  See eg. August 2009 and October 2011 VA x-rays demonstrating arthritis in areas of the right hand beyond the area of the right ring finger amputation and a VA outpatient treatment report dated February 19, 2012, reflecting diagnoses of synovitis of the right hand likely; rotator cuff/tendinitis in the right shoulder; and possible right carpal tunnel syndrome/versus cervical radiculopathy with pain that radiates from the right hand up the arm to the posterior shoulder.  

At a June 2010 VA examination, the Veteran complained about pain radiating from  the right hand up the arm to the shoulder.  The examiner commented that the pain in the right arm "seems to be primarily driven by shoulder pain," and that testing upon examination seemed to likely be demonstrative of tendinitis.  The examiner also stated the Veteran likely had "some degree of age related generalized arthritis," and that it was less likely as not that the claimed conditions were related to his service-connected right ring finger amputation.  This opinion-which was documented to have been preceded by a review of the claims file as well as an examination of the Veteran-is not contradicted by any other medical evidence or opinion, and the Board finds this opinion to be definitive as to the matter of whether the Veteran has a right hand, arm, or shoulder disability that is related to the service connected right ring finger amputation.  See Stefl, supra.  

With respect to the Veteran's contentions that he has had right hand, arm, and shoulder symptoms since the in-service injury that necessitated the right ring finger amputation, while he is competent to assert that he has had various symptoms, such as pain, from service to the present time, the Veteran did not assert that he had such symptoms in his original application filed in 1974, and he did not refer to such symptomatology until 2009, over 35 years after service.  As such, the undersigned finds the contentions with regard to continuity of symptoms are not credible.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992); Mense v. Derwinski, 1 Vet. App. 354, 356 (1991); Caluza v. Brown, 7 Vet. App. 498 (1995) (holding that a pecuniary interest is recognized as a factor which may affect the credibility of a claimant's statements).  

As there is otherwise no credible evidence that the Veteran has a right hand, arm, or shoulder disability that is the result of service, there is no duty to obtain an additional VA medical opinion with respect to direct service connection, and with no probative indication service connected disability makes any claimed disability worse, there is no basis to obtain an opinion addressing service connection under the provisions of 38 C.F.R. § 3.310.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); See Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (holding that VA is not required to provide a medical examination when there is not credible evidence of an event, injury, or disease in service); Waters v. Shinseki, 601 F.3d 1274, 1278 (2010) (holding that a mere conclusory generalized lay statement that a service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.)  In addition, given the lack of any evidence of arthritis within one year of service and the fact that the Veteran has not credibly described a continuity of arthritis-related symptomatology since service, presumptive service connection for arthritis on the basis of chronic disease, to include based on continuity of symptomatology, is not warranted.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker, supra.

Aside from any credibility issues, to whatever extent the assertions of the Veteran (to include through his representative) are being advanced in an attempt to establish that a right hand, arm, or shoulder disability is related to the service-connected amputation of the right ring finger or otherwise directly to service, such attempts must fail.  Matters of diagnosis of disabilities not capable of lay observation, and the medical etiology of any such disability, are question within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Although lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435(2011)), here, the specific matter as to the whether the Veteran has a current right hand, arm, or shoulder disability that is the result of the service-connected amputation of the right ring finger or to service is a complex medical matter that falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer).  Simply stated, the determination as to whether the Veteran has a current right hand, arm, or shoulder disability that is the result of the service-connected amputation of the right ring finger or service are complex medical questions for which the Veteran lacks adequate medical training to address.  As his lay assertions in this regard have no probative value, the Veteran can neither support his claims, nor counter the probative medical opinion of record, on the basis of lay assertions alone. 

In light of the above and in sum, the Board finds that service connection for right hand and right arm and shoulder disabilities is not warranted.  In reaching these decisions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the most probative evidence is against the Veteran's claims of entitlement to service connection for right hand and right arm and shoulder disabilities.  As such, that doctrine is not applicable, and these claims must be denied.   38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for a right hand disability, to include as secondary to the service connected amputation of the middle phalanx of the right ring finger, is denied.  

Service connection for a right arm and shoulder disability, to include as secondary to the service connected amputation of the middle phalanx of the right ring finger, is denied. 



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals







Department of Veterans Affairs


